CONFIDENTIAL GENERAL RELEASE AND EMPLOYMENT SEPARATION AGREEMENT

          This Confidential General Release and Employment Separation Agreement
(the "Agreement") is entered into as of the Effective Date, defined below in
paragraph 9(m), by and between Eric M. Demarco ("Demarco"), on the one hand, and
The Titan Corporation (“Titan”), on the other hand.  Demarco and Titan are
referred to collectively as the "Parties.”

          WHEREAS, Demarco has been employed by Titan and has served most
recently in the role of President and Chief Operating Officer;

          WHEREAS, the Parties have agreed that it is in the best interests of
all involved to mutually terminate that employment relationship, to provide for
transition of employment responsibilities and to amicably conclude all matters
arising out of or related to the employment of Demarco and/or the termination of
that employment;

          NOW, therefore, in consideration of the foregoing recitals, and the
mutual promises, agreements and understandings contained herein, the Parties
hereby agree as follows:

1.    

Mutual Termination of Employment

 

       

(A)    

The Parties agree that the employment of Demarco will terminate by mutual
agreement on March  14, 2003 (the “Employment Termination Date”);

 

       

(B)    

The Parties agree that Demarco will continue to report to work at the principal
offices of the corporation consistent with prior practice through February 19,
2003;

 

       

(C)    

The Parties agree that: (i) the base salary of Demarco that is in effect as of
December 31, 2002 will continue to be paid through the Employment Termination
Date; and (ii) Demarco will continue to furnish such employment services from
his home that are requested by Titan to transition his work responsibilities
through the Employment Termination Date.

 

       

2.    

Payments; Medical & Dental Benefits; Indemnity

          To effect a full and final settlement and compromise of all  matters
whatsoever arising out or related to  Demarco’s employment and the termination
thereof, including a full settlement of all possible claims of Demarco, and in
consideration of the promises and releases set forth herein, the Parties agree
as follows:

       

(A)    

In the event Demarco has delivered the executed Agreement to Titan, the
Effective Date has passed, and the Agreement has not been revoked pursuant to
paragraph 9(m), Titan shall pay to Demarco the gross amount of one million, five
hundred and fifteen thousand dollars ($1,515,000), minus applicable deductions
and withholding as required by law (the “Severance Payment”).  Titan will wire
the Severance Payment to Demarco’s designated bank account within one (1)
business day after the Effective Date.

 

       

(B)    

Titan shall pay to Demarco the gross amount of ninety-seven thousand, one
hundred and fifteen dollars ($97,115), minus applicable deductions and
withholding as required by law as payment in full satisfaction of Demarco’s
entire vacation entitlement (the “Vacation Payment”). Titan will wire the
Vacation Payment to Demarco’s designated bank account within one (1) business
day after the Employment Termination Date.

 

       

(C)    

Titan shall pay to Demarco the gross amount of four hundred sixty thousand and
six hundred-thirty one dollars and 57 cents ($$460,631.57), minus applicable
deductions and withholding as required by law as payment in full satisfaction of
Demarco’s entire entitlement under the Titan Deferred Compensation Plan (the
“Deferred Compensation Payment”). Titan will wire the Deferred Compensation
Payment to Demarco’s designated bank account within one (1) business day after
the Effective Date.

 

       

(D)    

The Parties acknowledge that Demarco has been granted the stock options in
certain subsidiary companies of  Titan set forth in Exhibit B to this Agreement
(collectively, “the Subsidiary Options”) in accordance with the terms of certain
stock option agreements and stock option plans associated with each such
subsidiary of Titan. .Demarco acknowledges and agrees that the Subsidiary
Options and stock option agreements covering the Subsidiary Options are hereby
terminated as of the Effective Date of this Agreement. Demarco further agrees
that no monies are due Demarco in connection with the Subsidiary Options and
Demarco will not make any claim whatsoever related to the Subsidiary Options.

 

       

(E)    

The Parties acknowledge that Demarco has been granted the stock options in The
Titan Corporation set forth in Exhibit A to this Agreement (collectively, “the
Options”) in accordance with the terms of those certain stock option agreements
(“Option Agreements”) identified in such Exhibit.

 

       

 

In the event that Demarco has delivered the executed Agreement, the Effective
Date has passed, and he has not revoked the Agreement in accordance with
paragraph 9(m), the Parties agree that this paragraph 2(E) shall be deemed to
amend each of the above-referenced Option Agreements as follows:

 

(i)    

Each of the Options shall be deemed vested as of the first business day
following the Effective Date;

 

(ii)    

Each of the Options may be exercised  by tendering  the exercise price on or
before the second anniversary of the Effective Date (the “Deadline”), in
accordance with the terms of the applicable Option Agreements; provided,
however, that the Deadline for the exercise of each of the 125,565 Options
granted to Demarco pursuant to that certain Stock Option Agreement dated
December 31, 1997 shall be the second anniversary of the date such Options are
registered with the Securities and Exchange Commission on form S-8 ; and

 

(iii)    

In the event Demarco does not exercise the Options by the Deadline, the Options
shall expire.

 

(iv)    

 

       

(F)    

Titan will issue to Demarco a W-2 form for the Severance, Deferred Compensation
and Vacation Payments. Demarco further understands and agrees that, in the event
he chooses to exercise the Options, the exercise of those Options is expected to
be a taxable event, and he shall be required to provide Titan with a cashier’s
check in the appropriate amount to cover applicable withholding (the
“Withholding Amount”) required by law at or about the time of the exercise of
the Options.  Demarco acknowledges that his right to exercise is contingent upon
delivery of the cashier’s check for the Withholding Amount (which shall be
calculated by Titan).  It shall be Demarco’s responsibility to contact Titan’s
Vice President and Controller to obtain information regarding the Withholding
Amount at least five (5) business days in advance of the exercise date.  Demarco
further understands that Titan will issue an appropriate tax form reflecting the
exercise of the Options. Demarco represents, warrants  and agrees that Demarco
will be responsible for all taxes associated with the exercise and sale of the
Options.

 

       

(G)    

Titan agrees to pay the insurance premiums associated with its continuation of
the Titan Group Insurance Medical and Dental Benefits coverage of  Demarco, (as
such insurance coverage is in effect as of the Employment Termination Date),
through the earlier of: (i) December 31, 2003; or (ii) the date  Demarco becomes
eligible to receive  Medical and Dental Benefits coverage in connection with new
employment by a third party. If Demarco does not become eligible to receive
Medical and Dental Benefits from a third party employer by January 1, 2004, then
Demarco will be eligible for COBRA benefits in accordance with the then
applicable Titan policy at such time, and Titan agrees to pay the Titan Group
Medical and Dental benefits insurance premiums associated with such continuation
of COBRA benefits.

 

       

(H)    

Titan acknowledges that certain indemnification rights have been granted to
Demarco by: (i) that certain Indemnity Agreement dated February 28, 2002 entered
into by Demarco and The Titan Corporation; and (ii) the Bylaws of Titan in
effect on the Employment Termination Date (collectively, the “Indemnification
Rights”). Titan agrees that: (a) the Indemnification Rights shall not be
superceded, terminated or otherwise modified by this Agreement; and (b) the
Indemnification Rights shall survive the Employment Termination Date in
accordance with their terms.

 

3.

Release by Eric M. Demarco

          For good and valuable consideration, the receipt and adequacy of which
hereby is acknowledged, and as a material inducement to Titan to enter into this
Agreement, Eric M. Demarco, on behalf of himself and his representatives, family
members, heirs, attorneys, executors, administrators, agents, successors and
assigns, and each of them, hereby releases, acquits and forever discharges Titan
and all of its current and former subsidiaries, joint venturers and affiliates,
and all of their respective directors, shareholders, officers, employees,
agents, attorneys, insurers,  and all individuals or entities acting by,
through, under or in concert with any of them (collectively, the "Released
Parties"), from any and all charges, controversies, claims, wages, rights,
agreements, actions, costs or expenses, causes of action, obligations, damages,
losses, promises and liabilities of whatever kind or nature (including but not
limited to back wages, stock options and attorneys’ fees), in law or equity or
otherwise, whether known or unknown, suspected or unsuspected, from the
beginning of time to the present, including but not limited to any claims
directly or indirectly arising out of, based upon or relating in anyway to the
Subsidiary Options, The Titan Deferred Compensation Plan,  Demarco’s employment
with Titan (including its affiliates), the termination of such employment or
relating to or arising from any alleged act or omission by any of the Released
Parties.

          Without limiting the generality of the foregoing, Demarco expressly
waives and releases all claims of discrimination, retaliation or harassment on
the basis of race, age, sex, religion, sexual orientation, national origin,
disability, medical condition or other basis under Title VII of the Civil Rights
Act of 1964, as amended; all claims under 42 U.S.C. Section 1091
(discrimination); all claims under Sections 503 and 504 of the Rehabilitation
Act of 1973 (handicap discrimination); all claims under the Age Discrimination
in Employment Act, as amended, 29 U.S.C. Sections 621 et. seq., or any state
counterpart, all claims of discrimination, retaliation or harassment under the
California Fair Employment and Housing Act; all claims under the California
Labor Code, the California Constitution, the California Family Rights Act or the
Family and Medical Leave Act; all claims under the Employee Retirement Income
Security Act or the Consolidated Omnibus Budget Reconciliation Act; all claims
under the California Industrial Welfare Commission Orders or any local, state,
or federal law or regulation governing discrimination in employment; all claims
under state contract or tort law such as wrongful termination,  invasion of
privacy, breach of the implied covenant of good faith and fair dealing,
defamation or negligent or intentional infliction of emotional distress; claims
for attorneys’ fees, and all claims pertaining to severance pay, wages, sick
leave, vacation pay, life insurance, medical insurance, disability, or any other
benefit of employment.

          Demarco expressly agrees that this Agreement and General Release
extends to all claims of every nature and kind, known or unknown, suspected or
unsuspected, vested or contingent, past, present or future, arising from or
attributable to any alleged act or omission of the Released Parties and their
respective agents or representatives, occurring prior to the Effective Date of
this Agreement, including, without limitation, any alleged act or omission in
connection with Demarco’s hiring or employment by, or the termination of his
employment with, Titan (including its affiliates), provided, however that
nothing in this release shall affect Demarco’s right to enforce the terms of
this Agreement.

4.

Release by Titan

          Titan hereby releases, acquits and forever discharges Demarco and his
heirs, representatives and assigns, from any and all charges, controversies,
claims, wages, rights, agreements, actions, costs or expenses, causes of action,
obligations, damages, losses, promises and liabilities of whatever kind or
nature, in law or equity or otherwise, whether known or unknown, suspected or
unsuspected, from the beginning of time to the present, directly or indirectly
arising out of, based upon or relating in anyway to Demarco’s employment with
Titan (including its affiliates) or relating to or arising from any alleged act
or omission by Demarco, provided, however, that nothing in this General Release
or Agreement shall be construed to be a waiver or release of any rights Titan
has to enforce the terms of this Agreement.

          Titan agrees that this Agreement and General Release extends to all
claims of every nature and kind, known or unknown, suspected or unsuspected,
vested or contingent, past, present or future, arising from or attributable to
any alleged act or omission of Demarco during the course of his employment with
Titan.

5.

Release of Unknown Claims

          As to those claims released hereby, the Parties acknowledge and agree
that they are aware of and have been advised by counsel of California Civil Code
Section 1542, which provides as follows:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

          With full awareness and understanding of this provision, the Parties
hereby waive all rights which this provision or any comparable provision under
any state or federal law may give to them.  They intend the general release set
forth in this Agreement to apply to claims which they do not presently know to
exist at this time, subject to the representations and warranties provided by
the Parties herein.  Subject to the representations and warranties contained in
this Agreement, the Parties understand that the facts with respect to which this
Agreement is given may hereafter prove to be different from the facts now known
or believed by them, and they hereby accept and assume the risk thereof and
agree that this Agreement shall be and shall remain, in all respects, effective
and not subject to termination or recission by reason of any such difference in
facts.

          The Parties understand and agree that this Agreement shall bind and
inure to the benefit of the Released Parties and Demarco, their heirs,
successors and assigns.

6.

Future Cooperation

          Demarco hereby agrees that, in the event his testimony, services or
time are required in the future to assist the Released Parties in handling any
legal matter, prosecuting or defending against litigation or to pursue or defend
against a disputed claim or charge of any type, he will make himself reasonably
available to work with Titan’s attorneys and representatives, to prepare for and
provide deposition and/or trial testimony and to take whatever other steps are
necessary to assist  in the handling of such legal matters and
prosecution/defense of such claims.  Demarco further agrees that he will make
himself available to consult with Titan business people in connection with the
transition of his business responsibilities as well as such other business
matters that may be reasonably requested by Titan. Titan will reimburse Demarco
for any reasonable travel expenses incurred on its behalf and at its advance
written request in rendering assistance required by this Section 5, provided
that Demarco submits documentation in a form acceptable to Titan to substantiate
such expenses.  The Parties agree that the request of Titan for Demarco
cooperation will not unreasonably interfere with Demarco’s employment with a
third party.

7.

Confidentiality of Settlement, Facts and Proprietary Information

          Demarco agrees to keep the terms and substance of this Agreement
(including but not limited to any amounts of money paid pursuant thereto), and
any of the underlying facts confidential and to refrain from disclosing the same
at any future time, or to any other individual or entity whatsoever, except as
may reasonably be necessary: (a) in the course of preparing and filing his
income tax returns, in the course of any legal proceedings to secure compliance
with or enforcement of the terms of the Agreement, or in the course of any
inquiry by federal or state authorities (provided, however, that Demarco shall
not request that any such inquiry be initiated); or (b) in response to any
proper subpoena, court order or lawful discovery request in litigation, after
giving reasonable and the most practicable prior notice to Titan, which would
allow Titan to timely challenge any such subpoena, order or request. 
Specifically exempted from this provision will be disclosure to Demarco’s
spouse, legal counsel and individuals who assist him with tax advice and
preparation, provided, however, that such exceptions are conditioned upon
Demarco instructing such individuals to abide by this confidentiality provision
and obtaining from each such individual a commitment not to further disclose
such information to any other person or entity whatsoever, with the recognition
that such individuals’ breaches of this confidentiality provision could cause
significant harm to Titan.

          Nothing in this Agreement shall be construed to affect Demarco’s
obligation to testify truthfully upon inquiry by governmental agencies, or in
response to a lawful discovery request in litigation, including lawful subpoena
or court order.

          Notwithstanding the above, in the event Demarco or his attorneys
receive (but may not initiate) inquiries about settlement of the matters covered
by this Agreement, or in the event Demarco or his attorneys deem it necessary
for the defense of any lawsuit filed against them, they may respond only to the
effect that “The matter has been settled to the mutual satisfaction of the
parties.”

          The Parties further agree that all agreements or statements Demarco
has signed regarding his obligation to maintain the confidentiality of the
Released Parties’ confidential and proprietary information, shall remain in full
force and effect, and Demarco shall abide by the terms of all such agreements.

8.

Arbitration Provision

          The Parties agree to resolve any claims they may have with each other
through final and binding arbitration in accordance with this paragraph, except,
if Titan so elects, any dispute relating to paragraph 6 (which protects Titan’s
trade secrets, Titan’s proprietary information and the facts and terms of this
Agreement from disclosure), may be the subject of an action for injunctive
relief in a court of competent jurisdiction as well as a claim for damages
through an arbitration proceeding.  This arbitration requirement applies to,
among other things, disputes about the validity, interpretation, or effect of
this Agreement.

          Except as provided in this paragraph, the arbitration shall be in
accordance with the then-current arbitration rules and procedures for employment
disputes governing arbitrations administered by the Judicial Arbitration and
Mediation Service (JAMS) in San Diego, California  before an experienced
arbitrator who either is a retired judge or is licensed to practice law in the
State of California and who has been selected in accordance with this
provision.  The arbitrator may not modify or change this Agreement in any way. 
The Parties and any other Released Party who agrees to arbitrate an arbitrable
dispute under this paragraph agree to submit to personal jurisdiction in San
Diego County, California for such arbitration and in any jurisdiction necessary
for the enforcement of any arbitration award.  The Parties represent that is a
convenient dispute resolution location for them.

          The arbitrator shall be selected as follows:  JAMS shall give each
party a list of 11 arbitrators drawn from its panel of employment or commercial
dispute arbitrators who meet the requirements set forth above.  Each party may
strike all names on the list it deems unacceptable.  If only one common name
remains on the lists of both parties, that individual shall be designated as the
Arbitrator.  If more than one common name remains on the lists of both parties,
the parties shall strike names alternately from the list of common names until
only one remains.  The party who did not initiate the claim shall strike first. 
If no common name exists on the lists of both parties, JAMS shall furnish an
additional list, from which the parties shall strike alternately, with the party
initiating the claim striking first, until only one name remains.  That person
shall be designated as the arbitrator (subject to full disclosure of conflicts
that may disqualify that arbitrator).  Striking decisions must be made and
communicated to the other party and JAMS within 10 calendar days after the date
of the transmittal communication relaying the arbitrators remaining for
selection.  In the event a party does not make a timely strike, the other party
may select the arbitrator from the names remaining.

          Each party shall pay the fees of its or his attorneys, the expenses of
its or his witnesses, and any other expenses that party incurs in connection
with the arbitration, but all costs of the arbitration itself, including the
fees of the arbitrator, the cost of any record or transcript of the arbitration,
and administrative fees shall be paid in equal shares by the plaintiffs and
defendants in the proceeding.

          Arbitration in this manner shall be the exclusive remedy for any claim
that must be arbitrated pursuant to this paragraph.  Should a party attempt to
resolve such a claim by any method other than arbitration pursuant to this
paragraph, the responding party will be entitled to recover from the initiating
party all damages, expenses, and attorneys’ fees incurred as a result of that
breach. 

9.

Additional Representations and Obligations

          Demarco agrees that for a period of three years following the
Effective Date, he will not, without the prior written consent of Titan,
directly or indirectly, solicit for hire any officer, employee or consultant of
Titan or any of its affiliates, or knowingly solicit or encourage any such
officer, employee or consultant to leave the employ of Titan or its affiliates,
as the case may be.

          Demarco warrants and represents that he has not assigned or in any way
conveyed, transferred or encumbered all or any portion of the claims or rights
covered by this Agreement.

          Demarco further represents and warrants that he has no knowledge of
any claim or potential claim by him of any kind against any of the Released
Parties, other than those claims released hereby.  He expressly acknowledges
that Titan is relying upon this and the other representations made herein in
entering into this Agreement.

          Demarco agrees and promises that he will not file any charge, claim,
suit, or action against the Released Parties with any court of law or before any
federal, state, or local administrative agency based on the matters released
herein.  If any court of law or federal, state, or local administrative agency
assumes jurisdiction of any charge, claim, suit, or action against the Released
Parties on behalf of Demarco based on the matters released herein, Demarco
agrees to direct that court, board or agency to withdraw from, or to dismiss,
the charge, claim, suit, or action with prejudice.

          Demarco represents that he has received or will receive independent
legal advice regarding his tax obligations and that he has not relied upon any
advice from Titan or its attorneys as to the taxability of the payments made and
consideration transferred hereunder, whether pursuant to federal, state, or
local income tax statute or regulation, or otherwise.  Demarco agrees that he
will be solely liable for all tax obligations arising from payment of the
settlement sums referenced herein. 

10.

Miscellaneous Provisions

       

a.    

Demarco understands and agrees that the payment of any sum of money afforded
pursuant to this Agreement shall not constitute or be construed as an admission
of any liability whatsoever by any of the Released Parties, nor shall it be
discoverable or admissible in any proceeding as evidence of or an admission by
any of the Released Parties of any liability or wrongdoing, of any violation of
the Released Parties policies or procedures, or of any local, state or federal
laws or regulations.

 

       

b.    

If any portion, provision or part of this Agreement is held, determined or
adjudicated to be invalid, unenforceable or void for any reason, each such
portion, provision or part shall be severed from the remaining portions,
provisions or parts of this Agreement and shall not affect the validity or
enforceability of such remaining portions, provisions or parts.

 

       

c.    

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective heirs, legal representatives, successors and assigns.

 

       

d.    

This Agreement shall be construed under and enforced in accordance with the
substantive laws of the State of California.

 

       

e.    

This Agreement sets forth the entire agreement between Titan and Demarco and
supersedes all prior oral or written agreements, negotiations, discussions, or
understandings concerning the subject matter hereof, including that certain
letter dated November 24, 2002 signed by Demarco and Dr. Gene Ray, Chairman and
CEO of Titan.  The terms of this Agreement may not be altered, amended, waived
or modified, except by a further written agreement signed by a member of the
Board of Directors of Titan and Demarco.

 

       

f.

This Agreement may be executed in counterparts, each of which shall constitute
an original, but all of which shall constitute one and the same agreement,
provided each signing party shall have received a copy of the signature page
signed by every other party

 

       

g.    

The Parties to this Agreement each cooperated in its drafting and preparation. 
Thus, the language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning and not strictly for or
against any party as the drafter thereof.

 

       

h.    

Each party agrees to make, execute and deliver such other instruments or
documents, and to do or cause to be done such further or additional acts, as
reasonably may be necessary in order to effectuate the purposes or to implement
the terms of this Agreement.

 

       

i.    

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement. 
No waiver shall be binding unless in writing and signed by the party waiving the
breach. In the case of Titan, no waiver shall be binding unless in writing and
signed by a member of the Board of Directors of Titan.

 

       

j.    

Section headings in this Agreement are included for convenience of reference
only and shall not constitute a part of this Agreement for any purpose.

 

       

k.

Any notices sent in accordance with this Agreement should be delivered by hand
or by overnight delivery, with a signed receipt, and shall be deemed effective
as of the date delivered.  Notices sent to Titan should be delivered in a sealed
envelope marked “Confidential–To Be Opened by Addressee Only” and addressed to:

 

 

Nicholas Costanza, Senior Vice President & Secreatary
The Titan Corporation
3033 Science Park Road
San Diego, CA  92121

Notices sent to Demarco should be delivered in a sealed envelope addressed to:

 

Eric M. Demarco
13665 White Rock Station Road
Poway, Ca. 92064

 

       

l.    

Demarco acknowledges that he has been given twenty-one (21) days within which to
consider this Agreement. Demarco represents that, during this period, he has
reviewed this Agreement with legal counsel such that he knows and understands
the legal effects hereof.  It is recommended that Demarco consult with an
attorney prior to signing this Agreement.  In the event he decides to sign this
Agreement in advance of the twenty-one days provided for in this paragraph, he
acknowledges that he does so freely and without coercion, and that this decision
is in his sole discretion.

 

       

m.

The Parties further understand and agree that this Agreement is revocable by
Demarco for seven (7) days following his execution of this Agreement, and that
this Agreement shall not become effective and enforceable until that revocation
period has expired. If this Agreement is so revoked by Demarco, it will have no
further force and effect, and Demarco shall not be entitled to receive the
Severance Payment, the Vacation Payment, the Deferred Compensation Payment or
any of the Options provided for herein.  This Agreement automatically becomes
enforceable and effective on the “Effective Date”, which shall be  the eighth
day after the date this Agreement is signed by Demarco, provided that it has not
been properly revoked prior to that date..  This Agreement may be revoked by a
writing sent by messenger by Demarco, and received by Titan in compliance with
Section 9(k), on or before the seventh day after the Agreement is signed by
Demarco (unless that day is a Sunday or holiday, in which event the revocation
period is extended to the next business day).

          If any action is brought to enforce or interpret any provision of this
Agreement, or the rights or obligations of any party hereunder, each party shall
bear all of its own attorneys’, accountants’ and other expert fees and costs
incurred or sustained by such party in connection with such action.

          The Parties hereto, and each of them, represent and declare that in
executing this Agreement, they rely solely upon their own judgment, belief and
knowledge, and on the advice and recommendations of their own independently
selected counsel, concerning the nature, extent and duration of their rights and
claims and that they have not been influenced to any extent whatsoever in
executing the same by any representations or statements covering any matters
made by any of the Parties hereto or by any person representing them or any of
them.  The Parties acknowledge that no party hereto nor any of their
representatives has made any promise, representation or warranty whatsoever,
written or oral, as any inducement to enter into this Agreement, except as
expressly set forth in this Agreement.

          The Parties represent and warrant that they have carefully read this
Agreement and know and understand the contents thereof, and that they signed
this Agreement freely and voluntarily.  The individual executing this Agreement
on behalf of Titan represents that he is empowered to do so and thereby binds
Titan.

          Each party to this Agreement has made such investigation of the facts
pertaining to this settlement and this Agreement and of all matters pertaining
thereto as he/it deems necessary.

          In entering into this Agreement and the settlement provided for
herein, each party assumes the risk of any misrepresentation, concealment or
mistake.  If any party should subsequently discover that any fact relied upon by
him/it, or that his/its understanding of the facts or of the law was incorrect,
such party shall not be entitled to any relief in such connection or otherwise,
including, without limiting the generality of the foregoing, any alleged right
or claim to set aside or rescind this Agreement.  This Agreement is intended to
be and is final and binding between the Parties hereto with respect to the
Released Claims, regardless of any claims of misrepresentation, promise made
without the intention of performing, concealment of fact, mistake of fact or
law, or of any other circumstance whatsoever.

          The Parties hereto are each solely responsible for their own fees and
costs (including but not limited to legal and tax advisor fees and costs)
incurred before, from and after the date of this Agreement, and at all times
thereafter, except as may be awarded by the Court in connection with any
proceedings arising out of the enforcement of the Agreement, regarding
enforcement, interpretation, implementation or modifiability of same.

          The representations, warranties and covenants contained in this
Agreement are deemed to and shall survive the execution and delivery of this
Agreement by all of the Parties.

          DEMARCO REPRESENTS AND WARRANTS THAT HE HAS THOROUGHLY READ AND
CONSIDERED ALL ASPECTS OF THIS AGREEMENT, THAT HE UNDERSTANDS ALL PROVISIONS OF
THIS AGREEMENT, THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL
THROUGHOUT THIS PROCESS AND THAT HE IS VOLUNTARILY ENTERING INTO THE AGREEMENT
OF HIS OWN FREE WILL, WITHOUT DURESS OR COERCION OF ANY KIND.






Dated:  February 12, 2003                     

    By 


/s/ ERIC M. DEMARCO

--------------------------------------------------------------------------------

Eric M. DeMarco, an individual





TITAN CORPORATION


Dated:  February 12, 2003                     

    By 


/s/ GENE W. RAY

--------------------------------------------------------------------------------

Gene W. Ray
Chief Executive Officer





Approved as to Form:

Dated:  February 17, 2003

    By 


/s/ A. KENDALL WOOD

--------------------------------------------------------------------------------

A. Kendall Wood,
Attorney for Eric M. DeMarco



